Citation Nr: 9905410	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
hearing loss, serous otitis, tinnitus and Meniere's disease 
(labyrinthitis) on a direct basis is well grounded.

2.  Entitlement to service connection for hearing loss, 
serous otitis, tinnitus and Meniere's disease 
(labyrinthitis), as secondary to a service-connected ruptured 
left ear drum.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected ruptured left ear drum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to September 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied entitlement to a 
compensable disability rating for a service-connected 
ruptured left ear drum and denied entitlement to service 
connection for hearing loss, serous otitis, tinnitus and 
Meniere's disease (labyrinthitis), as secondary to a service-
connected ruptured left ear drum.  

In a June 1998 supplemental statement of the case, the RO 
also found that a claim of entitlement to service connection 
for hearing loss, serous otitis, tinnitus and Meniere's 
disease (labyrinthitis) on a direct basis was not well 
grounded.  No prejudice to the veteran is exercised by the 
Board's appellate disposition herein for two reasons: (1) the 
veteran was provided notice of the applicable law and 
regulations pertaining to service connection on a direct 
basis, and, (2) the veteran's representative has presented 
argument on this issue.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

The claim of entitlement to service connection for hearing 
loss on a direct basis is the subject of the remand 
immediately following this decision.



FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that any current serous otitis, 
tinnitus or Meniere's disease (labyrinthitis) is the result 
of a disease or injury incurred in service.

2.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
ruptured left ear drum and any hearing loss, serous otitis, 
tinnitus or Meniere's disease (labyrinthitis).

3.  The veteran is currently receiving the maximum schedular 
disability rating for a ruptured ear drum.


CONCLUSIONS OF LAW

1.  The claim for service connection for serous otitis, 
tinnitus or Meniere's disease (labyrinthitis) on a direct 
basis is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hearing loss, serous 
otitis, tinnitus and Meniere's disease (labyrinthitis), as 
secondary to a service-connected ruptured left ear drum, is 
not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  There is no legal basis for a compensable schedular 
evaluation for a ruptured ear drum.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose no complaints 
or findings of serous otitis, tinnitus or Meniere's disease 
(labyrinthitis).  His hearing was 15/15 bilaterally on 
examination in February 1946.  Examination of the ears was 
normal.  In May 1946, examination of the external auditory 
canals and tympanic membranes was normal.  X-rays of the 
mastoids showed normal development and aeration on both sides 
with no evidence of bone pathology.  On examination in April 
1947, the veteran gave a history of sustaining a ruptured ear 
drum two years ago when 40 millimeter guns went off.  The 
examiner noted that the head and related structures were 
negative with the exception of "poorly defined land-marks 
left drum."   

In a September 1947 rating decision, the RO granted the 
veteran entitlement to service connection for a ruptured left 
ear drum, evaluated as noncompensable, which is the highest 
available schedular evaluation for this disability.  The 
veteran filed a claim for an increased disability rating for 
this disability in September 1994.  

Associated with the claims folder are treatment records of 
the veteran from the VA Medical Center in Nashville, 
Tennessee, dated in 1994.  In September 1994, he complained 
of decreased hearing, pain, head spinning, and nausea for 
four weeks.  He gave a history of tinnitus for many years 
that was not worse recently.  He also stated that there was a 
gunshot close to his ear.  The examiner noted effusion of the 
left tympanic membrane and an old perforation.  Pertinent 
diagnoses included serous otitis and possible labyrinthitis.

On examination later that same month, the veteran voiced 
similar complaints.  He stated that his ear drum was "tore 
out" during active service in 1945 or 1946.  He gave a 
history of noise exposure in the military, as well as a 
history of a perforation of the left ear.  He complained of 
tinnitus of the left ear for the past six to eight weeks.  
The examiner diagnosed Meniere's disease versus benign 
paroxysmal postural vertigo (BPPV).  

The veteran also underwent audiology examination in September 
1994.   He reported headaches and dizziness for the past one 
to two months.  He also complained of long-standing 
intermittent tinnitus of the left ear of a mild degree, and a 
tingling sensation in the left ear canal.  He stated that he 
perforated his left tympanic membrane during active service 
following noise trauma which resolved spontaneously with no 
sequelae.  His history was also positive for occupational 
noise exposure.  The examiner diagnosed bilateral mid and 
high frequency sensorineural hearing loss.

In a February 1996 Statement of Accredited Representation in 
Appealed Case, the veteran's representative stated that there 
was a relationship between the veteran's service-connected 
ruptured left ear drum and his nonservice-connected ear 
disorders.  He stated that a "perforated ear drum certainly 
is going to cause decreased hearing and make an individual 
susceptible to other ear disorders.  Scar tissue is present 
which would impact negatively upon one's ability to hear 
normally from that ear."  The veteran has also argued on 
appeal that his service-connected ruptured left ear drum is 
more severely disabling than currently evaluated and has 
caused his hearing loss, serous otitis, tinnitus and 
Meniere's disease.  See Veteran's Appeal to Board of 
Veterans' Appeals, dated January 12, 1995.  His 
representative further stated that the veteran maintained 
that hearing loss, serous otitis, tinnitus and Meniere's 
disease were incurred coincident with his military service 
and may also be attributed to the ruptured left ear drum.  
See Informal Hearing Presentation, dated December 3, 1998.

The veteran was afforded a VA audio examination in March 
1997.  He complained of hearing loss, tinnitus and dizziness.   
He stated that bilateral tinnitus began gradually over the 
last two to three years.  Pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
55
90
LEFT
50
50
45
55
90

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and of 68 in the left ear.  The 
examiner diagnosed bilateral mild sloping to profound hearing 
loss in the right ear and moderate to profound sloping 
hearing loss in the left ear.

On VA audio-ear disease examination in March 1997, the 
veteran gave a history of hearing loss since active service 
when he was exposed to noise secondary to artillery and 
gunfire.  He noticed hearing loss and reported a perforated 
tympanic membrane at that time.  Recently, he noted worsening 
with tinnitus.  He also complained of frequent otalgia on the 
left side over the last several years.  In addition, he 
reported intermittent worsening vertigo and headaches over 
the last two years.  On physical examination, the examiner 
reported that the left tympanic membrane showed a punctuate 
area and myringa sclerosis, but was otherwise normal.  The 
remainder of examination was essentially normal, and there 
was no active disease present except for subjective 
complaints of vertigo.

The veteran underwent another VA audio-ear examination in 
July 1997.  His complaints included problems with his left 
auricle and vertigo. Electronystagmography (ENG) was normal.  
There was no peripheral vestibular dysfunction to account for 
vertigo.  On examination, the tympanic membranes were intact 
and the external auditory canals were normal.  The examiner 
diagnosed bilateral, severe, sloping, sensorineural hearing 
loss with poor discrimination.  The examiner concluded that 
the hearing loss was more related to bilateral sensorineural 
hearing loss, which may be related to noise exposure in the 
past; however, it did not appear to be related to the 
perforated tympanic membrane.  


II.  Legal analysis

Serous otitis, tinnitus and Meniere's disease (labyrinthitis) 
on a direct basis

Hearing loss, serous otitis, tinnitus and Meniere's disease 
(labyrinthitis), as secondary to a service-connected ruptured 
left ear drum

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

Service connection may also be established for a current 
disability on a "secondary" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Veterans Appeals (the Court) has held 
that the second and third Caluza elements can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to the providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The available records disclose that the veteran has been 
diagnosed as having serous otitis, tinnitus and Meniere's 
disease.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability(ies), and the first 
element of a well-grounded claim for service connection on 
both a direct and secondary basis has been satisfied.

The veteran's service medical records are negative for any 
evidence of serous otitis, tinnitus or Meniere's disease 
(labyrinthitis), and he has not specifically stated that 
these disabilities had their onset during active service.  
Rather, he has reported that he was exposed to noise during 
active service as a result of gunfire, and he is competent to 
say he was the he was exposed to noise in service.  There is 
also evidence of a perforated left ear drum during service.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim for 
service connection on a direct basis has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection on a direct basis.  
He has not reported experiencing continuity of symptomatology 
relating to serous otitis, tinnitus or Meniere's disease 
(labyrinthitis) since active service.  Rather, he has 
reported more recent onset of these disabilities.  Moreover, 
there are no medical opinions contained in any of the 
veteran's post-service medical records relating his current 
disability(ies) to any inservice finding or event. 

Even assuming that the veteran had complained of continuity 
of symptomatology since active service, there is still no 
medical evidence of record of a nexus between the present 
disability(ies) and the post-service symptomatology.  Savage, 
10 Vet. App. at 497 (holding that veteran's own testimony 
that he sustained a back injury in service, walked with a 
limp ever since, and received heat treatments over the years 
is presumed credible for the purpose of establishing a well 
grounded claim because it is not inherently incredible or 
beyond the competence of a lay person to observe and 
continuity of symptomatology had therefore been established 
even if the record did not contain service medical records 
showing treatment in service for a back problem); see 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (per curiam 
order noting Board's fundamental authority to decide a claim 
in the alternative).  Medical expertise is required to relate 
the present disability(ies) etiologically to any post-service 
symptoms.  However, there are no medical opinions contained 
in any of the veteran's post-service medical records relating 
his current disability(ies) to any post-service 
symptomatology.  While the veteran has ascribed his current 
disability(ies) to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current serous otitis, 
tinnitus or Meniere's disease (labyrinthitis) diagnosed after 
service had their onset in service or are the result of, or 
related to, any disease contracted or injury sustained in 
active military service, the Board concludes that these 
claims for service connection on a direct basis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

With respect to service connection on a secondary basis, in 
addition to the above-noted disabilities, the veteran was 
diagnosed as having a current hearing loss disability by VA 
standards on VA audio examination in March 1997.  See 
38 C.F.R. § 3.385 (1998).  However, the record lacks evidence 
of a relationship between any current ear disorders and the 
veteran's service-connected ruptured left ear drum.  There 
are no medical opinions contained in any of the medical 
records relating any current hearing loss, serous otitis, 
tinnitus and Meniere's disease to the service-connected 
disability.  To the contrary, the medical evidence in this 
case refutes such a relationship between hearing loss and the 
ruptured ear drum.  The veteran and his representative lack 
medical expertise and are not qualified to render an opinion 
regarding a causal relationship between any hearing loss, 
serous otitis, tinnitus and Meniere's disease and the 
veteran's service-connected ruptured left ear drum.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without 
competent medical evidence establishing such a relationship, 
his claim for service connection on a secondary basis is not 
well grounded.  See Jones 7 Vet. App. at 137.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection on either a direct 
or secondary basis.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).


Ruptured left ear drum

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for a perforation of the 
tympanic membrane.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(1998).  Diagnostic Code 6211 provides a noncompensable 
disability rating for perforation of the tympanic membrane.  
The noncompensable disability rating assigned for this 
disability encompasses a level of compensation for any 
impairment in earning capacity due to these symptoms.  There 
is a lack of entitlement under the law to a higher schedular 
evaluation.  In this case, the facts are not in dispute, and 
the application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426, 429-430 (1994).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for serous otitis, tinnitus and Meniere's 
disease (labyrinthitis) on a direct basis is denied.

Having found the claim not well grounded, entitlement to 
service connection for hearing loss, serous otitis, tinnitus 
and Meniere's disease (labyrinthitis), as secondary to a 
service-connected ruptured left ear drum, is denied.

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to a compensable disability 
rating for a ruptured left ear drum is denied.


	REMAND

Hearing loss on a direct basis

The veteran's service medical records disclose no complaints 
or findings pertaining to hearing loss.  He was, however, 
reportedly exposed to acoustic trauma when guns went off near 
his left ear.  He has also given a post-service history of 
noise exposure.  He worked as a truck driver for many years 
following his separation from service.

The first post-service medical evidence of record 
demonstrating the presence of a current hearing loss 
disability is dated in 1997.  An examiner concluded that the 
hearing loss disability may be related to noise exposure in 
the past, but did not indicate which noise exposure.  
Therefore, the Board finds that a remand is warranted in 
order to afford the veteran a VA examination to determine the 
date of onset and etiology of any current hearing loss 
disorder.  See Horowitz v. Brown, 5 Vet. App. 217 (1993) 
(where there is a reasonable possibility that a current 
condition is related to or is a residual of a condition 
experienced in service, the Board should seek "a medical 
opinion as to whether [the claimant's] current disabilities 
are in any way related to or a residual of those experienced 
in service."); Wilson  v. Derwinski, 2 Vet. App. 16 (1991) 
(the development of facts pertinent to the veteran's claim 
includes conducting an examination and asking the examiner to 
express an opinion as to whether the veteran's current 
disability is related to any disease or disability treated in 
service).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
hearing loss since his separation from 
service.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.  

The examiner should provide an accurate 
assessment of any current hearing loss 
disability.  The examiner should also express 
an opinion as to the date of onset and 
etiology of any current hearing loss 
disability, including consideration of the 
likelihood or probability that any current 
disability was caused by inservice exposure 
to acoustic trauma, i.e., as the result of 
gun fire, as opposed to any post-service 
noise exposure experienced during the 
veteran's career as a truck driver.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claims file is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

